Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rapoport et al. US Patent No. 8742369.
Regarding claim 1, Rapoport et al. US Patent No. 8742369 teaches a system for interrogating a photo-responsive material with light (Figure 10, light source 1002), comprising: a light source (Figure 10, 1002) configured to illuminate a photo-responsive material (Figures 1 and 2; abstract); at least one detector in an optical path of an emission from the photo-responsive material (Figure 10, 1004); and a processor (Figure 10, 1006) configured to: receive a response from the at least one detector while the photo-responsive material is being illuminated (Figures 1, 8 and 9), after a maximum response has been received (Figure 1, 8, and 9); and measure a change in the received response (Figures 1, 8, 9; Figure 11 step 1102-1106).
Regarding claim 5, Rapoport teaches wherein the processor is further configured to identify the photo-responsive material based on the change in the detected response (Figures 10 and 11).
Regarding claim 6, Rapoport teaches wherein the processor identifies the photo- responsive material based on the change in the detected response and at least one additional characteristic selected from the group consisting of rise time, decay time, absorbed wavelength, and emitted wavelength (Figures 8, 9, and 11).
Regarding claim 10, Rapoport teaches wherein the light source comprises a coherent light source (col 8, lines 57-60, a laser diode is a coherent light source).
Regarding claim 11, Rapoport teaches wherein the at least one detector comprises a first detector, and wherein the light source and the first detector are on a single chip (Figure 10).
Regarding claim 12, Rapoport teaches a method for interrogating a photo-responsive material, comprising the steps of: 
generating a beam of light from a light source (Figure 10, light source 1002; Figure 11); 
exciting a photo-responsive material with the beam (Figure 10, light source; Figure 11; Figure 8 and 9 shows the excitation source and response); 
detecting a response from photo-responsive material while the photo-responsive material is being excited, after a maximum response has been detected (Figures 8 and 9); and measuring a change in the detected response (Figures 8, 9, and 11 steps 1102-1106).
Regarding claim 13, Rapoport teaches further comprising identifying the photo- responsive material based on the change in the detected response (Figure 11, 1108).
Regarding claim 14, Rapoport teaches further comprising comparing the change in the detected response to data associated with a previously measured change (col 10, lines 10-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 1 above, and further in view of Jones II et al. Us Pub. No. 20050178841.
Regarding claim 2, Rapoport is silent with respect to wherein the light source is a source of polychromatic incoherent light.
Jones II et al. Us Pub. No. 20050178841 teaches the light source is a source of polychromatic incoherent light (paragraph 61).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a polychromatic light source for the purposes of increasing the security of the authentication process by having more than one excitation light as part of the identification process. 
Regarding claim 3, Rapoport is silent with respect to wherein the light source is configured to provide a continuous spectrum.
Jones II et al. Us Pub. No. 20050178841 the light source is configured to provide a continuous spectrum. (paragraph 61).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the light source is configured to provide a continuous spectrum for the purposes of increasing the security of the authentication process by having more than one excitation light as part of the identification process. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 1 above, and further in view of Lazzouni et al. US Pub. No. 2015/0260653.
Regarding claim 4, Rapaport is silent with respect to wherein the light source comprises at least five laser diodes, one or more of which needs to meet the requirement that they individually photo-activate the photo-responsive material.
Lazzouni et al. US Pub. No. 2015/0260653 teaches using a plurality of light source with at least two different wavelengths (Figure 1, 105; Figure 7). 
Lazzouni does not specifically teach using at least five lasers.
However it would be well known to use more lasers to increase power and more wavelengths to increase security.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the light source comprises at least five laser diodes, one or more of which needs to meet the requirement that they individually photo-activate the photo-responsive material for the purposes of increasing the security of the authentication process by having more than one excitation light as part of the identification process.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 1 above, and further in view of Li et al. US Patent No. 8,822,954  and Jones II et al. US Pub. No. 2015/0178841.
Regarding claim 7, Rapoport is silent with respect to further comprising: a lens configured to collect an emission from the photo-responsive material and direct it towards a first grating for diffracting the collected emission; and a filter configured to prevent any scattered excitation light from reaching the detectors, wherein the at least one detector is in the path of the diffracted emission, and wherein each detector is capable of recording a different emission band.
Li et al. US Patent No. 8,822,954 teaches a lens configured to collect an emission from the photo-responsive material and direct it towards a first unit for diffracting the collected emission; and wherein the at least one detector is in the path of the diffracted emission, and wherein each detector is capable of recording a different emission band (Figure 5; col 14, lines 31-57). 
However, Li teaches the diffraction unit is a prism not a grating. However it is well known that prisms and gratings are art recognized equivalents.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a lens configured to collect an emission from the photo-responsive material and direct it towards a first grating for diffracting the collected emission; and wherein the at least one detector is in the path of the diffracted emission, and wherein each detector is capable of recording a different emission band for the purposes of increasing the security of the device by measuring a plurality of different wavelengths using a grating spectrometer rather than a single wavelength using a filter.
Rapoport and Li are silent with respect to a filter configured to prevent any scattered excitation light from reaching the detectors.
Jones II et al. US Pub. No. 2015/0178841 teaches a filter configured to prevent any scattered excitation light from reaching the detectors (Figure 7, filter 6 is an emission filter that removes the excitation beam).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a filter configured to prevent any scattered excitation light from reaching the detectors for the purposes of increasing the accuracy of measurements by removing noise created by the excitation beam scattering towards the detector.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 1 above, and further in view of Lazzouni et al. US Pub. No. 2015/0260653 and Brown et al. Us Pub. No. 2007/0127123.
Regarding claim 8, Rapoport is silent with respect to further comprising: a second grating configured to direct incoherent light from the light source towards a focusing lens; and a focusing lens for focusing the light towards the photo-responsive material.
Lazzouni et al. US Pub. No. 2015/0260653 teaches using a plurality of light source with at least two different wavelengths (Figure 1, 105; Figure 7). 
Lazzouni does not specifically teach using at least five lasers.
However it would be well known to use more lasers to increase power and more wavelengths to increase security.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the light source comprises at least five laser diodes, one or more of which needs to meet the requirement that they individually photo-activate the photo-responsive material for the purposes of increasing the security of the authentication process by having more than one excitation light as part of the identification process.
Rapoport and Lazzouni are silent with respect to a second grating configured to direct incoherent light from the light source towards a focusing lens; and a focusing lens for focusing the light towards the photo-responsive material.
Brown et al. Us Pub. No. 2007/0127123 teaches a second grating configured to direct incoherent light from the light source towards a focusing lens; and a focusing lens for focusing the light (Figure 1e).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have second grating configured to direct incoherent light from the light source towards a focusing lens; and a focusing lens for focusing the light towards the photo-responsive material for the purposes of simplifying the optics by having a plurality of LEDs at various excitation sources using a collinear path to the sample increase the security of the device by analyzing the sample at a plurality of different excitation light source.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 1 above, and further in view of Graves US Patent No. 6,365,904. 
Regarding claim 9, Rapoport is silent with respect to further comprising circuitry configured to control the temperature of the photo-responsive material.
Graves US Patent No. 6,365,904 teaches circuitry configured to control the temperature of the photo-responsive material (abstract; Figure 6; col 1, lines 5-11).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have circuitry configured to control the temperature of the photo-responsive material for the purposes of increasing the security of the system by adding additional levels of authentication including temperature at a predetermined temperature.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport as applied to claim 14 above. 
Regarding claim 15, Rapoport is silent with respect to wherein the data associated with a previously measured change is stored on a remote server that also contains data associated with at least one previously measured characteristic selected from the group consisting of rise time, decay time, absorbed wavelength, and emitted wavelength.
The examiner takes official notice it is well known to use cloud storage. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the data associated with a previously measured change is stored on a remote server that also contains data associated with at least one previously measured characteristic selected from the group consisting of rise time, decay time, absorbed wavelength, and emitted wavelength for the purposes of making the device cheaper by not requiring memory stored on the device itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20130119274 teaches authentication using decay time
20150198531 teaches an authentication device using a light source and detection in the same chip
20130153789 teaches authentication of an article using phosphors.
20200071610 teaches decay time for authentication.
20040061048 teaches using an LED and a plurality of detectors on the same chip for authentication.
20140097359 teaches using a light source and a plurality of detectors for authentication using decay time.
10732426 teaches using a grating to combine a plurality of beams into a single beam.
8822954 teaches an authentication device using a light source and detector in the same chip.
9563798 teaches authentication of an invisible ink using decay time.
20070229939 teaches combing a plurality of light sources into a single light source using a grating.
20150252256 teaches authentication of a device using phosphors.
20200071610 teaches authentication using decay time.
20130015651 teaches authentication of a device using decay time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877